Me. Justice Wole
delivered the opinion of the court.
This is a motion to dismiss an appeal. The respondent, in the District Court of Aguadilla before Mr. Justice Foote, acting temporarily, opposed a partition of an estate as reported by the special master (contador partidor) and her opposition was sustained. The decision therein was rendered on September 21, 1914. Pedro Deliz'Sosa appealed on October 6, 1914. On October 16, 1914, an extension of ten days for the filing of a statement of the case was granted by the District Court of ■ Aguadilla. Nothing further was done by the appellant until October 31, or five days after the expiration of the extension, when the appellant presented to the judge of the district court, Isidoro Soto Nussa, an application for a further extension of time and the said judge, on November 2, 1914, extended the time for ten days from the time the appellant was notified of the order of the court, which notification took place on November 3, 1914. The motion to dismiss in this case was written on November 20 and filed in this court on, November 25. On November 25, 1914, the attorney for the appellant, alleging various reasons for his delay in filing the statement, asked the District Judge of Aguadilla to extend the time for the filing thereof. The district judge on November 26, 1914, made an order granting the petition for extesion and allowing the appellant until November 27 to file the statement, basing his decision on the authority conferred upon him by section 140 of the Code of Civil Procedure.
In the case of Pardo v. Pardo, 19 P. R. R., 1125, we decided that a district court had no authority by virtue of section 140 of the Code of Civil Procedure to admit, a statement of the case after the legal period had expired. And in the case of Ferrer v. The People, 14 P. R. R., 382, the court held that an extension of time to file a statement of the case made after the expiration of time limited by law, was void. This prac-' *500tice is generally followed. Clark v. Crane, 57 Cal., 629; Emeric v. Alvarado, 64 Cal., 529; Freese v. Freese, 134 Cal., 48; In the matter of Clary, 112 Cal., 292. Under these authorities and because we think that a definite extension of time must mean the thing it says, ’the appeal in this case must be dismissed. .

Appeal dismissed.

Chief Justice Hernández and Justice Aldrey concurred.
Justices del Toro and Hutchison signed stating that they concurred in the judgment.